Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Newell et al 2015/0263513 in view of Schneider 2012/0139502.
	Regarding claim 1, Newell et al substantially discloses the claimed invention, including a charger extension device comprising: a housing 14 having a top side, a left side, a bottom side, a right side, a rear side, a front side, and an interior; a USB port 18 on the front side of the housing; and a port 24 on the rear side of the housing.  Schneider discloses a quick charging circuit (claim 1), and to provide Newell et al with same in the interior between the USB port on the front side of the housing and the port on the rear side of the housing, to facilitate charging of an electronic device. 
Regarding claim 2, Schneider discloses the quick charging circuit further comprises a charging circuit (claim 1), a switching circuit (claim 1), and a supercapacitor circuit (claim 6). 
Regarding claim 3, Schneider discloses the supercapacitor circuit (claim 6) comprises a supercapacitor and a voltage divider (claim 2) to provide a sensor voltage to the switching circuit.
Regarding claim 4, Schneider discloses the quick charging circuit further comprises a charging circuit (claim 1), a switching circuit (claim 1), and a battery circuit (energy storage element 30, claim 1).
Regarding claim 5, it would have been an obvious duplication of parts to provide a second charger extension device having a housing having a top side, a left side, a bottom side, a right side, a rear side, a front side, and an interior, an USB port on the front side of the housing, a port on the rear side of the housing, and a charging circuit in the interior between the USB port on the front side of the housing and the port on the rear side of the housing, to allow charging of multiple devices simultaneously.	
Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Newell et al in view of Schneider as applied to claim 1 above, and further in view of Lee et al 2017/0070007.
Lee et al (paragraph 0027) discloses the USB port is a USB-C port, and to form the USB port of Newell et al as a C-type port thus would have been obvious, to allow mating with a counterpart connector of this common type.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Newell et al in view of Schneider as applied to claim 1 above, and further in view of Lee et al 2016/0254689.
Lee et al (claim 17) discloses a charging circuit comprising a first comparator and a second comparator, and to provide Newell et al (as modified by Schneider) with same thus would have been obvious, for proper functioning of the charging circuit.
	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Newell et al in view of Schneider as applied to claim 1 above, and further in view of Goth 2015/0340882.
	Goth (claim 14 thereof) discloses a charging circuit comprises an adjustable voltage regulator circuit, and to provide Newell et al (as modified by Schneider) with same thus would have been obvious, for proper functioning of the charging circuit.
Claim(s) 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Newell et al in view of Schneider as applied to claim 1 above, and further in view of Dong 6338650.
	Regarding claims 16 and 20, Newell et al in view of Schneider are applied as above.  Dong discloses an L-shaped stand and a slot 26 for receiving the stand, for positioning on the right side 17 of the housing and the bottom side of the housing, and to provide Newell et al (as modified by Schneider) with same thus would have been obvious, to facilitate repositioning of the housing. 
Regarding claims 17 and 18, Newell et al (as modified by Schneider) are applied as above. 
Regarding claim 19, Dong discloses a second slot (identical to 23) formed in the right side of the housing for receiving either L-shaped stand 7, and to provide Newell et al with same thus would have been obvious, to facilitate repositioning of the housing. 
Claims 9-15 are allowed.
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY F PAUMEN whose telephone number is (571)272-2013. The examiner can normally be reached M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY F PAUMEN/Primary Examiner, Art Unit 2832